Order entered February 6, 2017




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-16-01182-CR
                                 No. 05-16-01183-CR

                      ZAMONDRE DAVON BROWN, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
                  Trial Court Cause Nos. F-1651628-N & F16-51629-N

                                     ORDER
      Before the Court are appellant’s February 2, 2017 motions to extend time to file

appellant’s brief. We GRANT appellant’s motions and ORDER appellant’s brief filed by

MARCH 6, 2017.

                                                /s/   ADA BROWN
                                                      JUSTICE